I wish to start by extending our 
sincere congratulations to Mr. John Ashe on his 
assumption of the presidency of the General Assembly 
at its sixty-eighth session. 

At the dawn of the twenty-first century, we had 
every reason to be optimistic about the future. With the 
end of the Cold War, the moral balance of the world 
shifted towards the pursuit of peace. A lasting peace 
is far more than the mere absence of war. We, the 
international community, understood the imperative of 
working together for a stable world order. We maintain 
our strong commitment to the universal principles of 
the United Nations system and, in a spirit of solidarity 
and cooperation, we develop effective international 
responses to the scourge of terrorism. 

Yet the most profound crises of our times have 
been emerging from internal conflicts. Such conflicts 
have been increasing in both frequency and magnitude. 
They are largely driven by the problem of political 
legitimacy, which leads the governed to withhold their 
consent and limits the prospects for domestic order. 
Leaders without political legitimacy share a common 
delusion. Instead of reading the future and leading 
transformation, they believe that they can buy time 
with irresponsible actions against their own people. 
Eventually, those domestic conflicts escalate into civil 
wars, such as the tragedy we are witnessing in Syria. 
The actions of those leaders have implications for peace 
and security beyond their own borders. If some leaders 
insist on defining their security in a way that inflicts 
insecurity upon other nations there can be no collective 
security. 

Today regional and international peace and security 
depend upon the maintenance of domestic order in each 



individual nation. True domestic peace is the key to 
regional and international peace and stability That is 
a challenge that we will continue to face in the years 
ahead.

We all know that no one holds a monopoly on 
righteousness, yet I would like to touch upon the 
function of the whole United Nations system. We all 
need a strong, efficient and credible United Nations. We 
need a United Nations fit for its purpose in confronting 
current global realities. The United Nations of which 
I speak should be a body capable of taking action to 
maintain international peace and security. It should 
be able to safeguard security, justice and the people’s 
fundamental rights and freedoms. It should never forfeit 
its prime responsibility for the sake of power politics.

We must realize that inaction by the Security 
Council only emboldens aggressive regimes. We need 
a United Nations capable of forcing the perpetrators of 
brutal actions to submit to justice and the rule of law. 
Only through such a United Nations can we achieve the 
truly peaceful world envisioned by the Organization’s 
founders. Yet as much as that remains a noble goal, it is 
also an urgent necessity. Decisive action is the only way 
that the United Nations system will remain relevant and 
credible. To face that new reality, we need a Security 
Council that is truly democratic, representative, 
effective and accountable.

No issue facing us is more pressing than the 
situation in Syria. Let me be clear. Turkey welcomes and 
firmly supports the United States-Russian agreement 
to eliminate Syria’s arsenal of chemical weapons. That 
agreement has to be translated into a tangible Security 
Council resolution. When Syria comes clean about its 
arsenal, once and for all, it will be a relief for the Syrian 
people and the region. As Syria’s neighbour, Turkey will 
appreciate more than most the complete and verifiable 
destruction of those weapons.

Nevertheless, we cannot forget that chemical 
weapons were used against Syrian civilians only a 
month ago. The perpetrators of that crime against 
humanity must be held accountable and be brought to 
justice. I also see the agreement on Syrian chemical 
weapons as an opportunity. I hope it will be a first step 
in the formation of a security architecture to ensure the 
elimination of all weapons of mass destruction in the 
Middle East.

Yet the recent approach to the situation in Syria 
also raises difficult questions. Were it not for the use of 
chemical weapons, would the international community 
have continued to turn a blind eye to the deaths of more 
than 100,000 people? For how long can we afford to 
evade our moral responsibility to the people being 
killed even as we speak here? The conflict neither 
began with the use of chemical weapons nor will it 
end with an agreement to eliminate them. We therefore 
bluntly reject any position that is not troubled by the 
killing of innocent people in itself, but only by the 
means of such killing. Such an approach is immoral and 
totally unacceptable. The agreement to destroy Syria’s 
chemical arsenal must not allow the regime to avoid 
responsibility for its other crimes.

Syria, a great country and a great nation, is 
consuming itself. It is a disgrace that the Security 
Council has failed to uphold its primary responsibility 
in that case. It is deeply regrettable that political 
differences, balance-of-power politics and geopolitical 
considerations have prevailed over the imperative 
to end the tragedy. Staying on this course cannot be 
an option. When the tragedy began, we spoke of the 
killing of hundreds of people, then thousands, then 
tens of thousands, and now we speak of over a hundred 
thousand deaths. If we cannot stop the conflict now, 
rest assured that we will be talking about twice that 
number next year. 

I cannot emphasize this enough. Agreement on 
chemical weapons must not be allowed to substitute 
for a comprehensive political strategy to address the 
situation in Syria. The conflict has evolved into a real 
threat to regional peace and security. Any recurrence 
of the proxy wars of the Cold War era will plunge Syria 
into further chaos.

The continuation of the refugee crisis will pose 
vital social, political and economic risks for the host 
nations, as we have learned bitterly on many occasions. 
We know that civil wars are among the most brutal. We 
also know how they foster radicalism and extremism. 
Once extremist groups take root in a State, they form 
autonomous structures and become a real threat to 
security, not only at home but also abroad. In the end, 
dissolving such organizations presents the greatest 
challenge to restoring security in a country.

We must be aware of the threat and realize that with 
each day we lose in indecision, the more remote the 
prospects for a peaceful Syria become. After the Syrian 
people took to the streets against the regime, many 
international statements were made to support their 
cause, strong in their wording and promises. Those 



apparent commitments raised the hopes of the Syrian 
people. Yet many nations remained at a comfortable 
distance, disturbed only by the horrible images from 
Syria. Meanwhile, the Syrian people’s cries for help 
went unheeded. What could match the Syrian people’s 
disappointment as they suffered the worst massacre of 
the twenty-first century as the international community 
simply looked on.

That brings me to the question of what needs to 
be done. There has to be a sound strategy with well-
defined and well-calculated objectives for a peaceful 
solution. It has to aim to end Syria’s civil war, ensuring 
the immediate safety and security of the Syrian people 
and the country’s stable transition. The enforcement of 
such a strategy requires a fully determined, committed 
and robust international engagement — exactly what 
has been missing since the beginning of the conflict. 

In short, we cannot and shall not leave the Syrian 
people to their fate. The burden of ending Syria’s 
plight now rests on the shoulders of the international 
community. Strong words of support must now be 
matched by real deeds. We must be relentless in our 
search for a new, stable, intact and secure Syria, at 
peace with its people and its neighbours. To that end, 
we must devise and enforce a political strategy led by 
the Permanent Five and the neighbouring countries.

For the last three years, the Middle East has been 
experiencing a remarkable era of social and political 
change. The process of transformation begun in 2010 
marks the end of the century-old, region-wide status 
quo. Of course, there have been and will be waves 
of reaction against the changes. Nevertheless, the 
advances in the region, including in Tunisia, Libya and 
Egypt, are irreversible. 

Arab peoples are equally capable of building 
pluralistic societies. Yet we should not expect the newly 
emerging political systems to transform into mature 
democracies overnight. It is only through slow but 
steady democratic processes that societies will come to 
understand the value of conciliation. The noble cause 
of the Arab peoples deserves our full and unhesitating 
support.

The continuation of the Palestinian question for 
more than half a century has inflicted colossal damage 
on the very concept of justice. The denial of the right 
of the Palestinians to have a State of their own has no 
justification on any moral, political or legal ground. 
Despite insistent calls of the international community, 
the continued expansion of the illegal settlements on 
Palestinian land undermines the prospects for a two-
State solution. 

The case for peace is self-evident. We therefore 
welcome and strongly support the talks initiated 
between the parties under the auspices of the United 
States. The success of future efforts mainly depends 
on the Israeli Government’s acceptance of the 
establishment of a viable, contiguous Palestinian State. 
There is also a need for the presence of a reconciled and 
unified Palestinian front.

That brings us to another issue upon which our 
credibility rests — the question of Cyprus. Repeated 
attempts towards a peaceful settlement have ended in 
failure, including the rejection of the Annan plan in 
2004. Turkey, as a guarantor, is fully and sincerely 
committed to finding a just and negotiated settlement. 
We therefore expect the international community to 
urge the Greek Cypriots to reciprocate by engaging in 
result-oriented, time-framed negotiations in good faith. 
Those who must solve this question are the Turks and 
Greeks of Cyprus. They must start negotiating as soon 
as next month, with no ifs or buts. The settlement of the 
Cyprus question is essential to a stable and peaceful 
eastern Mediterranean.

Frozen conflicts hinder effective regional 
cooperation. We strongly urge peaceful resolution 
of the Nagorno Karabakh conflict and achieving 
sustainable peace in the Caucasus, based on territorial 
integrity. We have proposed a comprehensive strategy 
for regional economic cooperation and development, 
combined with gradual withdrawal from the occupied 
territories. We believe that can serve as a solid basis for 
regional peace.

Another area where regional cooperation is in high 
demand is the Balkans. In the last few years, Turkey has 
bolstered its efforts to build strong ties with all Balkan 
nations. Our objective is to create an atmosphere of 
dialogue, trust, mutual understanding and conciliation. 

We also have a dependable interest in a secure, 
prosperous and peaceful Afghanistan. Here, too, 
regional cooperation and ownership is a must. For that 
reason, I have personally initiated and led the efforts 
to establish the Trilateral Summit process among 
Afghanistan, Pakistan and Turkey. Since 2007, it has 
proven a real success, and I am confident that more 
success will follow.



Another important issue that affects us all is 
terrorism. It is real, extremely dangerous, and a crime 
against humanity, and it must be defeated. We can defeat 
it only when we get rid of “my terrorist/your terrorist” 
distinctions. Effective international partnership against 
terrorism remains a key priority for Turkey.

There is yet another issue that needs our attention. 
Unfortunately, Islamophobia has become a new form of 
racism. It aims to create an abstract, imaginary enemy 
from the millions of peace-loving Muslims all over 
the world. It is essential to strike a balance between 
protecting freedom of expression and preserving 
respect for faiths.

The current challenges of development are 
matters of global concern. Turkey is now runing 
a comprehensive assistance and direct investment 
package for the world’s least developed countries. 
Humanitarian diplomacy is a key objective of Turkish 
foreign policy. In fact, Turkey became the fourth-
largest donor last year. Including the contributions of 
Turkish non-governmental organizations in the fields 
of health, education, and capacity-building, Turkey’s 
humanitarian assistance totals $2 billion per year. Our 
engagement in Somalia is an exemplary case. We have 
allocated $300 million so far.

Our approach to Africa is one of equal partnership 
and is best captured in the African proverb which 
states, “If you want to go fast, go alone. But if you want 
to go far, go together.” For Turkey, relations with Africa 
remain a key priority.

Turkey is a candidate for a non-permanent seat 
on the Security Council for the term 2015-2016. If 
elected, Turkey will bring an independent voice to 
the Security Council, one that listens to all and tries 
to find comprehensive and lasting solutions through 
dialogue. We expect the support of all Members for our 
candidacy. 

I believe that the new millennium is one in which 
democracy, rule of law, respect for human rights and 
global welfare will continue to expand. I believe that an 
international peace shaped by freedom, justice, dignity, 
social progress and economic welfare is within our 
reach. We must join our strength to build an enduring 
international order that is worthy of the principles of 
the Charter of the United Nations. A stable, secure, and 
prosperous world is the best way to secure and advance 
all of our interests. Achieving such a world remains our 
fundamental responsibility to our nations.
